Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 1 of 12

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

_________________________________ X

BANK CAPITAL SERVICES LLC d/b/a F.N.B : [_ Civ. ( )( )]
EQUIPMENT FINANCE, a subsidiary of FIRST
NATIONAL BANK OF PENNSYLVANIA

Plaintiff(s),
against : COMPLAINT
CHEF’S DEPOT INC. d/b/a CULINARY
DEPOT,
Defendant(s).

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ X

Bank Capital Services LLC d/b/a F.N.B Equipment Finance, a subsidiary of First
National Bank of Pennsylvania, through its attorneys, states the following as its Complaint

against Defendant Chef’ s Depot lnc. d/b/a Culinary Depot (“Culinary Depot”):

NATURE OF THE CoMPLAINT

l. Bank Capital Services LLC d/b/a F.N.B Equipment Finance, a subsidiary of First
National Bank of Pennsylvania (the “Bank”), brings this action to recover millions of dollars in
funds the Bank advanced to a third-party beneficiary in connection With a lease agreement the
Bank made in reliance upon fraudulent misrepresentations and omissions concerning the
financial condition of Seasons Cleveland LLC (the “Lessee”) and Zyi Bloom (the “Guarantor”).
Tellingly, and as detailed more fully beloW, the subject lease closed in June 2018, the said funds
Were disbursed, and in September 2018 the Lessee and its affiliates filed for bankruptcy, in part

due to the financial conditions that Were concealed from the Bank.

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 2 of 12

2. This lease was executed on June ll, 2018. On that date, the Lessee executed,
including but not limited to, Master Equipment Lease Agreement (“Lease”); Progress Payment
Addendum (advances riot to exceed $3,000,000.00); Progress Payment Advance to Culinary
Depot in the amount of $1,505,500.0() (the “Funds”); and Equipment Lease Guaranty (“Lease
Guaranty”) executed by Zvi Bloom (the “Guarantor”) (collectively “Lease Documents”). The
Lessee did not and has not made any payments and is in default.

3. Then, on September 16, 2018, Lessee and its parent and affiliates filed Chapter ll
in the United States Bankruptcy Court, Eastern District of New York, Case No. 18-45284-NHL.
Debtor/ Lessee has indicated it has no intention of opening, operating or selling Seasons
Cleveland and has rejected the lease between Cleveland Kosher Supermarket and Seasons
Cleveland LLC as the business was to be located at Oakwood Commons Shopping Center in
South Euclid, Ohio.

4. As detailed below, Culinary Depot was the direct recipient and beneficiary of the
advanced funds when said Funds were conveyed to Culinary Depot based upon authorization and
direction of the Lessee, without the disclosure of the fraud the Lessee and Guarantor perpetrated
upon the Bank.

5. As also detailed more fully below, the Lessee and the Guarantor are now in
default and the Bank seeks to be made whole through lawsuits against the Guarantor of the
Lease, as well as this action against Culinary Depot as the beneficiary of the fraudulent Lease
transaction and transferee of the Funds.

6. The Barik has accelerated the entire debt due under all obligations of the Lessee
and Guarantor and has demanded payment in full from Guarantor; the demands have been

ignored Culinary Depot likewise has ignored and has not responded to a written demand

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 3 of 12

,

advising them that the Funds they obtained as a third-party beneficiary were obtained by fraud
and their return and repayment was demanded
PARTIES

7. Plaintiff Bank Capital Services LLC d/b/a First National Bank of Pennsylvania
Equipment Finance is a Pennsylvania limited liability company, with its principal place of
business at 1853 Highway 315 Pittson, Pennsylvania 18640. Plaintiff Bank Capital Services
LLC is a wholly owned and direct subsidiary of First National Bank of Pennsylvania, which is a
national banking association, organized and existing under the laws of the United States with its
principal place of business at One North Shore Center, Pittsburgh, Allegheny County,
Pennsylvania 15212.

8. Defendant Chef` s Depot lnc. is a New York state corporation doing business as
Culinary Depot, providing commercial kitchen equipment together with an array of ancillary
services, with its principal place of business at 2 Melnick Dr., Monsey, New York 10925.

JURISDICTION AND VENUE

9. The Court has subject matter jurisdiction pursuant to 28 U.S.C. 1332 in that the
matter in controversy exceeds the sum or value of $'75,000, exclusive of interest and costs, and is
between citizens of different states.

10. The Court also has both general and specific jurisdiction over Defendant because
it is resident of New York.

11. The venue for this action properly lies within this judicial district pursuant to 28
U.S.C. § 1391(b)(1) because the defendant resides in the state where this District Court is located

or 28 U.S.C. § 1391(b)(3), in that Culinary Depot is subject to personal jurisdiction in this

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 4 of 12

district with respect to this action, and there is no other district in which the action may otherwise
be brought

ALLEGATIONS CoMMoN To ALL CoUNTs
THE LESSEE AND LEASE

12. On June 11, 2018, Plaintiff Bank Capital Services LLC d/b/a F.N.B. Equiprnent
Finance as Lessor entered into a Master Equipment Lease Agreement Number: 8008 (“Lease”)
with the Seasons Cleveland as Lessee whereby Seasons Cleveland as Lessee agreed to lease the
property, i.e., supermarket equipment The purpose of this Lease was to finance the equipment
for the proposed Seasons Cleveland store. The Lease amount was not to exceed $3,000,000.00
for a term of sixty (60) months.

13. In addition to the Lease, on June 11, 2018, Lessee executed a Progress Payment
Addendum seeking an advance of $1,505,500.00 to Defendant Culinary Depot which in fact was
advanced Attached hereto as Exhibit A is a true copy of the Lease and Progress Payment
Addendurn. As of January 30, 2019, Lessee owes approximately $1,626,142.96, plus accrued
interest, attorney fees and other expenses

14. Upon information and belief, no equipment or other consideration was provided
by Defendant Culinary Depot in exchange for the Funds it received from the Bank. In fact, the
Funds were to pay a deposit of $210,000.0() for Refrigeration lnstallation which never occurred
and $112,000.()() for taxes on equipment and alleged services never provided

15. On or about June 11, 2018, Zvi Bloom (“Bloom”) executed two guarantees He
guaranteed the Master Equipment Lease Agreement which held that advances were not to exceed
$3,000,000.00 (“Equipment Lease Guarantee”). Attached hereto as Exhibit B is a true copy of

the Equipment Lease Guarantee. Additionally, he executed a guarantee in connection with a

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 5 of 12

construction loan to Cleveland Kosher Supermarket, LLC in the amount of $4,425,000.00
(“Construction Loan Guarantee”). Despite demand, Bloom has made no payment on any of the
Guarantees.

16. The Lease is currently in default in accordance with Section 12 of the Lease, by
certain actions, including, but not limited to,

(a) failure by Lessee to pay any amounts under Lease when due (c) any
representations or warranties made or given by Lessee in connection with
the Lease or Agreement, or any other document or agreement relating to
the Lease or the Agi'eement, were false or misleading in a material respect
when made; or (e) commencement of any insolvency, bankruptcy or
similar proceedings by or against Lessee or Guarantor (each, an
“Obligor”)

17. Pursuant to Section 17 of the Lease, Lessee made various representations,
including, but not limited to

“(g) there has been no material adverse change in Lessee’s financial
condition subsequent to the dates of the most recent financial statements
provided to Lessor; (i) all information set forth on any Leasing
Schedule is true and complete and all information (taken as a whole)
furnished by or on behalf of Lessee including, without limitation, by any
Guarantor) in connection with any Lease, whether before or after the date
of such Lease, is, and shall be, true and accurate in all material respects on
the date such information is dated or certified and no incomplete by
omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect; (j) there are no pending or
threatened actions or proceedings before any court, administrative agency
or other dispute resolution form that could have a material adverse effect
on Lessee, the Lease or any other related instruments or documents or the
transactions thereunder, unless such actions have been previously
disclosed to Lessor and consented to in writing by Lessor.

18. The Progress Payment Addendum (Attached hereto as Exhibit A) Section 1(b)
provided that Lessor Would not be obligated to make any Progress Payments or advance any
funds “(G) if there is any material adverse change in the business, assets, operations, financial

condition or results of operations of Lessee or any guarantor, (H) if any representations or

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 6 of 12

warranty made by Lessee or any guarantor is false, erroneous or misleading in any material
respect.”

19. Lessee and Bloom, as Guarantor, failed to advise that on or about l\/Iay 2018, a
judgment was entered against Lessee’s parent, various affiliates and Bloom in the amount of $8,
325,000.0() million (“Judgment”), which Judgment was confirmed ultimately resulted in the
freezing of the bank accounts of the various entities.

20. The pending claim and the entry of the Judgment were materially detrimental to
Lessee Seasons Cleveland LLC and represented a material adverse change in the business,
assets, operations, and financial condition of Guarantor.

21. Bloom as President of the Lessee and Guarantor made representations that were
materially false, erroneous and misleading as to the financial condition of Seasons Cleveland
LLC and Bloom. As a result of these defaults and fraudulent misrepresentations upon which
Plaintiff as Lessor relied, to its detriment, Plaintiff as Lessor advanced $1,505,500.00 via a direct
wire transfer to Defendant’s bank account. Attached hereto as Exhibit C is a true copy of the
Progress Payment Request Forms executed by Bloom on .lune 11, 2018, and a list of the
equipment and services for which bank advanced funds.

22. All amounts due under the Lease and Guaranty have been accelerated, rendering
due and owing immediate repayment of all amounts due, including, without limitation, Lessor’s
administrative and collection fees, costs and expenses, including, without limitation, attorneys’
fees, as well as any accrued interest, default interest or late charges. As of January 30, 2019,
there is currently due and owing the sum of One Million, Six Hundred Twenty-six Thousand,
One Hundred Forty~two Dollars and Ninety-six Cents ($1,626,142.96) plus accrued interest,

attorney fees, and other expenses.

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 7 of 12

23. Lessee Seasons Cleveland LLC filed a Chapter 11 bankruptcy in the Eastern
District of New York on September 16, 2018.

24. Upon information and belief, Seasons Cleveland and Bloom, as President of
Seasons Cleveland, committed an intentional fraud upon Plaintiff by failing to disclose that a
judgment in the approximate amount of Eight Million Three Hundred Thousand ($8,325,328.96)
dollars had been entered against its corporate parent, various affiliates and Bloom on or about
May 1, 2018.

25. Attached hereto as Exhibit A is the Progress Payment Request Form executed by
Bloom on June 11, 2018, which caused the payment of $1,505,500.00 to be made to Chef’s
Depot lnc. dba Culinary Depot which states:

The Lessee hereby certifies, represents and warrants that (i) attached
hereto is a duplicate original or certified copy of the invoices or other
documentation supporting this Progress Payment Request, (ii) this
Progress Payment Request is a valid Progress Payment Request under the
Addendum and Lease, and (iii) Lessee has performed and complied with
all terms and conditions of the Addendum and Lease, including all

conditions to funding Progress Payments, and that no Event of Default has
occurred or exists under the Lease.

26. Seasons Cleveland and Bloom failed to perform and comply with the Lease and
Addendum by failing to disclose that there had been a material adverse change in Seasons’ and
Guarantor’s financial condition and that there were pending proceedings in court that Would
have a material adverse effect on Seasons Cleveland and the Guarantor.

27. Upon information and belief, Bloom intentionally misrepresented to Plaintiff
Seasons Cleveland’s economic condition, on which misrepresentations and omissions Plaintiff
relied to its detriment in advancing the $1,505,500.00 to Culinary Depot, which received the

benefit of the fraud

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 8 of 12

COUNT I - UNJUST ENRICHMENT

28. Plaintiff incorporates by reference the allegations as set forth in paragraphs 1
through 27 herein.

29. The Lessee and Bloom failed to disclose and, in fact, concealed their adverse
financial condition to Plaintiff, obtaining loan funds by fraudulent means, including the Funds
that were distributed to Defendant Culinary Depot when the loan closed

30. The Lessee and Bloom defaulted on each of their Lease obligations and
guarantees shortly after the Lease transaction closed and the Funds to Culinary Depot disbursed

31. Plaintiff transferred the Funds to Defendant in reliance on the representations of
Lessee and Bloom, including that Plaintiff would be repaid the Funds under the terms of their
respective obligations and guarantees, and that the Lessee and the Bloom had the means and
ability to repay Plaintiff. Contrary to their representations, the Lessee and Bloom had
undisclosed material liabilities, and the Lessee and Bloom swiftly defaulted on their obligations
without making any payment, while Lessee sought bankruptcy protection to avoid repayment of
the Funds.

32. Culinary Depot was supposed to supply certain equipment to the Lessee.

33. Upon information and belief, no equipment was ever supplied to the Lessee, and
Culinary Depot has retained the Funds and has refused to return them, without any justification
whatsoever.

34. Culinary Depot was a third-party beneficiary of the subject Lease transaction As
such, the Defendant, as a third-party beneficiary, has obtained the Funds through fraud and
without any consideration or obligation for repayment As such, Culinary Depot benefited from
the fraud perpetrated by Seasons Cleveland and Bloom against the Bank by receiving the Funds

without any or adequate consideration from Culinary Depot.

8

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 9 of 12

35. Those Funds properly belong to Plaintiff as a result of the defaults under the
Lease and Bloom’s personal guaranty and the fraud permeating the subject loan transaction; the
Funds are subject to immediate return to the Bank as a matter of law.

36. Culinary Depot has been unjustly enriched to the detriment of the Bank as the
result of the fraud perpetrated by Seasons Cleveland and Bloom against the Bank.

37. lt is contrary to equity and good conscience to permit Culinary Depot to retain the
financial gains derived from their economic exploitation of the Funds not rightfully belonging to
them, and obtained by fraud upon the Bank.

38. By virtue of the foregoing, the Bank is entitled to recovery of all amounts by
which Culinary Depot has been unjustly enriched in an amount to be proven at trial but which is
believed to be no less than $1,505,500.00, together with the applicable interest thereon. As of
January 30, 2019, in regard to Lease, the Bank is owed $1,626,142.96 plus interest, attorney fees
and costs.

Wherefore, as to Count One, the Bank requests judgment awarding compensatory
damages and/or restitution in favor of the Bank, in an amount to be determined at trial, but in no
event less than $1,626,142.96, together with the applicable interest thereon, attorneys' fees/ costs
and expenses.

COUNT II ~ EQUITABLE RELIEF To IMPOSE CoNsTRUCTIvE TRUsT

39. Plaintiff incorporates by reference the allegations as set forth in paragraphs 1
through 38 herein.

40. Upon information and belief, the Bank transferred the Funds upon authorization
and request of the Lessee via a wire transfer into Defendant’s bank account No. ********9222
(redacted).

41. Plaintiff has demanded that Culinary Depot return the Funds.

9

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 10 of 12

42. At all relevant times, the Culinary Depot knew or should have known that
Plaintiff was entitled to possession of the Funds transferred to it by the Bank in reliance upon
fraudulent misrepresentations and omissions of the Lessee and Guarantor seeking to benefit
Defendant.

43. Based upon the foregoing, and as a result of Defendant’s unjust enrichment,
Plaintiff is entitled to a constructive trust in and to any and all accounts under Culinary Depot
control in which the Funds have been secreted

Wherefore, as to Count II, the Bank requests judgment awarding Plaintiff equitable relief
by imposing a constructive trust in and to any and all accounts under Culinary Depot control in
which the Funds have been secreted, together with the applicable interest thereon, and attorneys’
fees, together with costs.

COUNT III - TRovER, REPLEVIN, oR FoR MONEY HAD AND RECEIVEI)

44. Plaintiff incorporates by reference the allegations as set forth in paragraphs 1
through 43 herein.

45. As detailed fully in the foregoing allegations, at the same time the loan transaction
closed, Defendant received funds from Plaintiff pursuant to the terms of the loan transaction and
due to Plaintiff’ s reliance upon fraudulent misrepresentations and omissions of the Lessee and
Bloom. The Lessee and Bloom never made a payment to Plaintiff, have defaulted on the note
and guarantee, and the obligor has filed for bankruptcy.

46. Plaintiff transferred the Funds to Defendant in reliance on the Lessee’s and
Bloom’s representations that Plaintiff would be repaid the Funds under the terms of their
obligations and guaranty. Contrary to the representations, the Lessee and Bloom swiftly
defaulted on their obligations without making any payment and have filed for bankruptcy

protection to avoid repayment of the loaned funds. As such, the Defendant, as a third-party

10
221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 11 of 12

beneficiary but not a party to the binding Lease Documents, has obtained the Funds through
fraud and without any consideration or obligation for repayment

47. Had the Lessee and Guarantor disclosed the true state of their finances_i.e., that
the Judgment in the amount of eight million three hundred thousand ($8,325,000.00) dollars had
been entered against its corporate parent, various affiliates and Bloom on or about May, 2018 -
Plaintiff would have never entered into the Lease and related documents with them and would
have never transferred the Funds to the Defendant. As such, Defendant came into possession of
the Funds by means of deceit and/or trespass

48. As such, Plaintiff is entitled to the immediate return of the Funds.

49. Upon information and belief, Defendant provided no services or products, or no
consideration whatsoever, in return for the Funds it obtained from Plaintiff.

50. Given the intrinsic fraud in the Lease transaction, and the swift and immediate
default of the Lessee and Bloom, Defendant is not entitled to retain the Funds that were obtained
by deceit.

51. Plaintiff has demanded the return and repayment of the Funds from Defendant

52. Defendant, operating within the State of New York, failed to do so, and instead
kept and continues to retain the Bank’s monies without just cause or excuse.

5 3. Defendant has unconscionably and intentionally exercised dominion and control
over the property of Plaintiff without just cause or excuse since at least June 11, 2018, and in so
doing has caused Plaintiff to suffer damages in the approximate sum of $l,626,l42.96 as of

January 30, 2019, together with interest, attorney fees, costs and expenses to date.

11

221039194

 

Case 7:19-cV-01469-VB Document 1 Filed 02/15/19 Page 12 of 12

Wherefore, as to Count lll, the Bank requests judgment awarding restitution in favor of
the Bank, in an amount to be determined at trial, but in no event less than $1,626,142.96,

together with the applicable interest thereon, and attorneys’ fees, together with costs

Date: February 15, 2019 Respectfully submitted,
New York, New York

CLARK HILL PLC

By: /s/ Nola Rooney Bencze
Nola Rooney Bencze, Esq.

210 Carnegie Center, Suite 102
Princeton, NJ 08540
(609) 785 - 2924

830 Third Avenue
Suite 200
New York, NY 10022

12

221039194

 

